Appellant complains in his motion of certain testimony that was elicited from him by the State on cross-examination in regard to his having been charged and convicted for gambling, it being insisted that the offenses proven were not felonies or misdemeanors involving moral turpitude. Appellant was charged by six counts in the indictment with various forms of keeping and permitting his premises to be used for purposes of gaming, one of said counts charging that the gaming was accomplished by betting and wagering at games of dice. There was nothing in the questions asked appellant which he answered, and which are complained of, — which showed where the gambling took place for which he was arrested and convicted. There is no presumption that it was at a house or premises other than his own. If he was arrested for betting at games with dice in his own house and so confessed or admitted, — this would be testimony legitmately tending to support the charge contained in the count above referred to. No motion had been made to require the State to elect as far as we can ascertain from the record. In such case the testimony objected to was admissible.
The motion for rehearing will be overruled.
Overruled.